OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:November 30 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Form NPX Proxy Voting Records FAMCO MLP & Energy Infrastructure Fund 01-Jul-2012 To 30-Jun-2013 EQT CORPORATION Security 26884L109 Meeting Type Annual Ticker Symbol EQT Meeting Date 17-Apr-2013 ISIN US26884L1098 Agenda 933740208 - Management Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Approve Charter Amendment Management For For 3. 14A Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. S/H Proposal - Political/Government Shareholder Against For MARATHON PETROLEUM CORPORATION Security 56585A102 Meeting Type Annual Ticker Symbol MPC Meeting Date 24-Apr-2013 ISIN US56585A1025 Agenda 933746313 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 EVAN BAYH For For 2 WILLIAM L. DAVIS For For 3 THOMAS J. USHER For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Declassify Board Management For For TRANSCANADA CORPORATION Security 89353D107 Meeting Type Annual and Special Meeting Ticker Symbol TRP Meeting Date 26-Apr-2013 ISIN CA89353D1078 Agenda 933745183 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 KEVIN E. BENSON For For 2 DEREK H. BURNEY For For 3 PAULE GAUTHIER For For 4 RUSSELL K. GIRLING For For 5 S. BARRY JACKSON For For 6 PAUL L. JOSKOW For For 7 PAULA ROSPUT REYNOLDS For For 8 MARY PAT SALOMONE For For 9 W. THOMAS STEPHENS For For 10 D. MICHAEL G. STEWART For For 11 RICHARD E. WAUGH For For 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Stock Option Plan Management For For 04 Ratify Shareholder Rights Plan Management For For 05 14A Executive Compensation Management For For SPECTRA ENERGY CORP Security Meeting Type Annual Ticker Symbol SE Meeting Date 30-Apr-2013 ISIN US8475601097 Agenda 933750627 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Corporate Governance Shareholder Against For 5. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 03-May-2013 ISIN US6745991058 Agenda 933771063 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Proxy Process/Statement Shareholder Against For KINDER MORGAN INC Security 49456B101 Meeting Type Annual Ticker Symbol KMI Meeting Date 07-May-2013 ISIN US49456B1017 Agenda 933761771 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 RICHARD D. KINDER For For 2 C. PARK SHAPER For For 3 STEVEN J. KEAN For For 4 ANTHONY W. HALL, JR. For For 5 DEBORAH A. MACDONALD For For 6 MICHAEL MILLER For For 7 MICHAEL C. MORGAN For For 8 FAYEZ SAROFIM For For 9 JOEL V. STAFF For For 10 JOHN STOKES For For 11 ROBERT F. VAGT For For 2. Ratify Appointment of Independent Auditors Management For For PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 08-May-2013 ISIN US7185461040 Agenda 933753560 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. 14A Executive Compensation Management For For 5. 14A Executive Compensation Vote Frequency Management 1 Year For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 14-May-2013 ISIN US0325111070 Agenda 933764715 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder Against For NISOURCE INC. Security 65473P105 Meeting Type Annual Ticker Symbol NI Meeting Date 14-May-2013 ISIN US65473P1057 Agenda 933768650 - Management Item Proposal Type Vote For/Against Management I1 Election of Directors (Majority Voting) Management For For I2 Election of Directors (Majority Voting) Management For For I3 Election of Directors (Majority Voting) Management For For I4 Election of Directors (Majority Voting) Management For For I5 Election of Directors (Majority Voting) Management For For I6 Election of Directors (Majority Voting) Management For For I7 Election of Directors (Majority Voting) Management For For I8 Election of Directors (Majority Voting) Management For For I9 Election of Directors (Majority Voting) Management For For I10 Election of Directors (Majority Voting) Management For For I11 Election of Directors (Majority Voting) Management For For II Ratify Appointment of Independent Auditors Management For For III 14A Executive Compensation Management For For IV S/H Proposal - Proxy Process/Statement Shareholder Against For V S/H Proposal - Proxy Process/Statement Shareholder Against For THE WILLIAMS COMPANIES, INC. Security Meeting Type Annual Ticker Symbol WMB Meeting Date 16-May-2013 ISIN US9694571004 Agenda 933780303 - Management Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For TARGA RESOURCES CORP. Security 87612G101 Meeting Type Annual Ticker Symbol TRGP Meeting Date 20-May-2013 ISIN US87612G1013 Agenda 933775946 - Management Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 RENE R. JOYCE For For 2 PETER R. KAGAN For For 3 CHRIS TONG For For 2 Ratify Appointment of Independent Auditors Management For For ONEOK, INC. Security Meeting Type Annual Ticker Symbol OKE Meeting Date 22-May-2013 ISIN US6826801036 Agenda 933777902 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. 14A Executive Compensation Management For For 5. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For QEP RESOURCES, INC. Security 74733V100 Meeting Type Annual Ticker Symbol QEP Meeting Date 24-May-2013 ISIN US74733V1008 Agenda 933775237 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 JULIE A. DILL* For For 2 L. RICHARD FLURY* For For 3 M.W. SCOGGINS* For For 4 ROBERT E. MCKEE III# For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Declassify Board Management For For 5. S/H Proposal - Establish Independent Chairman Shareholder Against For MARKWEST ENERGY PARTNERS LP Security Meeting Type Annual Ticker Symbol MWE Meeting Date 29-May-2013 ISIN US5707591005 Agenda 933808505 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 FRANK M. SEMPLE For For 2 DONALD D. WOLF For For 3 KEITH E. BAILEY For For 4 MICHAEL L. BEATTY For For 5 CHARLES K. DEMPSTER For For 6 DONALD C. HEPPERMANN For For 7 RANDALL J. LARSON For For 8 ANNE E. FOX MOUNSEY For For 9 WILLIAM P. NICOLETTI For For 2. Ratify Appointment of Independent Auditors Management For For BUCKEYE PARTNERS, L.P. Security Meeting Type Annual Ticker Symbol BPL Meeting Date 04-Jun-2013 ISIN US1182301010 Agenda 933802072 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 OLIVER G. RICHARD, III For For 2 CLARK C. SMITH For For 3 FRANK S. SOWINSKI For For 2. Approve Stock Compensation Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For KNOT OFFSHORE PARTNERS LP (KNOP) Security Y48125101 Meeting Type Annual Ticker Symbol KNOP Meeting Date 25-Jun-2013 ISIN MHY481251012 Agenda 933839702 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors (Majority Voting) Management For For 2. Election of Directors (Majority Voting) Management For For 3. Election of Directors (Majority Voting) Management For For 4. Election of Directors (Majority Voting) Management For For 5. Miscellaneous Corporate Actions Management Against Form NPX Proxy Voting Records FAMCO MLP & Energy Income Fund 01-Jul-2012 To 30-Jun-2013 EQT CORPORATION Security 26884L109 Meeting Type Annual Ticker Symbol EQT Meeting Date 17-Apr-2013 ISIN US26884L1098 Agenda 933740208 - Management Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Approve Charter Amendment Management For For 3. 14A Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. S/H Proposal - Political/Government Shareholder Against For MARATHON PETROLEUM CORPORATION Security 56585A102 Meeting Type Annual Ticker Symbol MPC Meeting Date 24-Apr-2013 ISIN US56585A1025 Agenda 933746313 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 EVAN BAYH For For 2 WILLIAM L. DAVIS For For 3 THOMAS J. USHER For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Declassify Board Management For For TRANSCANADA CORPORATION Security 89353D107 Meeting Type Annual and Special Meeting Ticker Symbol TRP Meeting Date 26-Apr-2013 ISIN CA89353D1078 Agenda 933745183 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 KEVIN E. BENSON For For 2 DEREK H. BURNEY For For 3 PAULE GAUTHIER For For 4 RUSSELL K. GIRLING For For 5 S. BARRY JACKSON For For 6 PAUL L. JOSKOW For For 7 PAULA ROSPUT REYNOLDS For For 8 MARY PAT SALOMONE For For 9 W. THOMAS STEPHENS For For 10 D. MICHAEL G. STEWART For For 11 RICHARD E. WAUGH For For 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Stock Option Plan Management For For 04 Ratify Shareholder Rights Plan Management For For 05 14A Executive Compensation Management For For SPECTRA ENERGY CORP Security Meeting Type Annual Ticker Symbol SE Meeting Date 30-Apr-2013 ISIN US8475601097 Agenda 933750627 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Corporate Governance Shareholder Against For 5. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 03-May-2013 ISIN US6745991058 Agenda 933771063 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Proxy Process/Statement Shareholder Against For KINDER MORGAN INC Security 49456B101 Meeting Type Annual Ticker Symbol KMI Meeting Date 07-May-2013 ISIN US49456B1017 Agenda 933761771 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 RICHARD D. KINDER For For 2 C. PARK SHAPER For For 3 STEVEN J. KEAN For For 4 ANTHONY W. HALL, JR. For For 5 DEBORAH A. MACDONALD For For 6 MICHAEL MILLER For For 7 MICHAEL C. MORGAN For For 8 FAYEZ SAROFIM For For 9 JOEL V. STAFF For For 10 JOHN STOKES For For 11 ROBERT F. VAGT For For 2. Ratify Appointment of Independent Auditors Management For For PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 08-May-2013 ISIN US7185461040 Agenda 933753560 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. 14A Executive Compensation Management For For 5. 14A Executive Compensation Vote Frequency Management 1 Year For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 14-May-2013 ISIN US0325111070 Agenda 933764715 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder Against For NISOURCE INC. Security 65473P105 Meeting Type Annual Ticker Symbol NI Meeting Date 14-May-2013 ISIN US65473P1057 Agenda 933768650 - Management Item Proposal Type Vote For/Against Management I1 Election of Directors (Majority Voting) Management For For I2 Election of Directors (Majority Voting) Management For For I3 Election of Directors (Majority Voting) Management For For I4 Election of Directors (Majority Voting) Management For For I5 Election of Directors (Majority Voting) Management For For I6 Election of Directors (Majority Voting) Management For For I7 Election of Directors (Majority Voting) Management For For I8 Election of Directors (Majority Voting) Management For For I9 Election of Directors (Majority Voting) Management For For I10 Election of Directors (Majority Voting) Management For For I11 Election of Directors (Majority Voting) Management For For II Ratify Appointment of Independent Auditors Management For For III 14A Executive Compensation Management For For IV S/H Proposal - Proxy Process/Statement Shareholder Against For V S/H Proposal - Proxy Process/Statement Shareholder Against For THE WILLIAMS COMPANIES, INC. Security Meeting Type Annual Ticker Symbol WMB Meeting Date 16-May-2013 ISIN US9694571004 Agenda 933780303 - Management Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For TARGA RESOURCES CORP. Security 87612G101 Meeting Type Annual Ticker Symbol TRGP Meeting Date 20-May-2013 ISIN US87612G1013 Agenda 933775946 - Management Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 RENE R. JOYCE For For 2 PETER R. KAGAN For For 3 CHRIS TONG For For 2 Ratify Appointment of Independent Auditors Management For For ONEOK, INC. Security Meeting Type Annual Ticker Symbol OKE Meeting Date 22-May-2013 ISIN US6826801036 Agenda 933777902 - Management Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. 14A Executive Compensation Management For For 5. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For QEP RESOURCES, INC. Security 74733V100 Meeting Type Annual Ticker Symbol QEP Meeting Date 24-May-2013 ISIN US74733V1008 Agenda 933775237 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 JULIE A. DILL* For For 2 L. RICHARD FLURY* For For 3 M.W. SCOGGINS* For For 4 ROBERT E. MCKEE III# For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Declassify Board Management For For 5. S/H Proposal - Establish Independent Chairman Shareholder Against For MARKWEST ENERGY PARTNERS LP Security Meeting Type Annual Ticker Symbol MWE Meeting Date 29-May-2013 ISIN US5707591005 Agenda 933808505 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 FRANK M. SEMPLE For For 2 DONALD D. WOLF For For 3 KEITH E. BAILEY For For 4 MICHAEL L. BEATTY For For 5 CHARLES K. DEMPSTER For For 6 DONALD C. HEPPERMANN For For 7 RANDALL J. LARSON For For 8 ANNE E. FOX MOUNSEY For For 9 WILLIAM P. NICOLETTI For For 2. Ratify Appointment of Independent Auditors Management For For BUCKEYE PARTNERS, L.P. Security Meeting Type Annual Ticker Symbol BPL Meeting Date 04-Jun-2013 ISIN US1182301010 Agenda 933802072 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 OLIVER G. RICHARD, III For For 2 CLARK C. SMITH For For 3 FRANK S. SOWINSKI For For 2. Approve Stock Compensation Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For KNOT OFFSHORE PARTNERS LP (KNOP) Security Y48125101 Meeting Type Annual Ticker Symbol KNOP Meeting Date 25-Jun-2013 ISIN MHY481251012 Agenda 933839702 - Management Item Proposal Type Vote For/Against Management 1. Election of Directors (Majority Voting) Management For For 2. Election of Directors (Majority Voting) Management For For 3. Election of Directors (Majority Voting) Management For For 4. Election of Directors (Majority Voting) Management For For 5. Miscellaneous Corporate Actions Management Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date July 29, 2013 * Print the name and title of each signing officer under his or her signature.
